Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The office action is being examined in response to the claim amendments submitted by the applicant on March 03, 2022.
Claims 1, 6, 9-14, 17-18, 23, 25-31, and 33-44 have been examined and a notice of allowability is provided herein for these claims. 

Allowable Subject Matter
Claims 1, 6, 9-14, 17-18, 23, 25-31, and 33-44 are allowed.

Reasons for Allowance
The Examiner withdraws the rejections under 35 USC § 101 due to Applicant’s amendments and remarks. The additional claim limitations, as discussed below are at least an improvement to systems for verifying a transaction, which claim limitations impose meaningful limits on practicing the abstract idea. 
As an example for illustration, amended claim 1 recites …a method of verifying a transaction comprising the steps of: receiving, at a server-based payment resource from a point of sale (POS) device, indicia of an initiation of a customer transaction; generating a transaction identifier by the server-based payment resource responsive to receiving the indicia, wherein the transaction identifier includes transaction information that allows for identification of the customer transaction; communicating, by the server-based payment resource, the transaction identifier to the POS device for communication to a customer device by the POS device; receiving the transaction information at the server-based payment resource from the customer device; determining, by the server-based payment resource, that the received transaction information from the customer device matches the transaction information included in the generated transaction identifier; responsive to the determining that the received transaction information received from the customer device matches the transaction information included in the generated transaction identifier, generating, by the server-based payment resource, verification information including merchant location information; providing, by the server-based payment resource, the verification information to the customer device, wherein the verification information includes information for use by the customer device to present a geographic map illustrating a location of the POS device to obtain confirmation of the transaction to be verified; receiving, at the server-based payment resource, an authentication information from the POS device; andAMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 4 of 15Serial Number: 16/290,825Dkt: SHOP-0020-U01Filing Date: Mar 1, 2019 determining, by the server-based payment resource, that the authentication information originates from the customer device and is within a defined period of time originating from when the verification information was provided to the customer device.
The additional limitations above, e.g., including receiving, at a server-based payment resource from a point of sale (POS) device, indicia of an initiation of a customer transaction; generating a transaction identifier by the server-based payment resource responsive to receiving the indicia {…} generating, by the server-based payment resource, verification information including merchant location information; {and} providing, by the server-based payment resource, the verification information to the customer device, wherein the verification information includes information for use by the customer device to present a geographic map illustrating a location of the POS device to obtain confirmation of the transaction to be verified {…}, represents at least an improvement to systems for processing exchange traded funds. Accordingly, the 101 rejections have been withdrawn.
Furthermore, regarding the 103 rejections, the prior art fails to teach or render obvious the limitations of the independent claims. As described above and using amended claim 1 for illustrative purposes, Applicant has claimed:
a method of verifying a transaction comprising the steps of: receiving, at a server-based payment resource from a point of sale (POS) device, indicia of an initiation of a customer transaction; generating a transaction identifier by the server-based payment resource responsive to receiving the indicia, wherein the transaction identifier includes transaction information that allows for identification of the customer transaction; 
communicating, by the server-based payment resource, the transaction identifier to the POS device for communication to a customer device by the POS device; receiving the transaction information at the server-based payment resource from the customer device; determining, by the server-based payment resource, that the received transaction information from the customer device matches the transaction information included in the generated transaction identifier; 
responsive to the determining that the received transaction information received from the customer device matches the transaction information included in the generated transaction identifier, generating, by the server-based payment resource, verification information including merchant location information; 
providing, by the server-based payment resource, the verification information to the customer device, wherein the verification information includes information for use by the customer device to present a geographic map illustrating a location of the POS device to obtain confirmation of the transaction to be verified; 
receiving, at the server-based payment resource, an authentication information from the POS device; andAMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 4 of 15Serial Number: 16/290,825Dkt: SHOP-0020-U01Filing Date: Mar 1, 2019 determining, by the server-based payment resource, that the authentication information originates from the customer device and is within a defined period of time originating from when the verification information was provided to the customer device.

The following prior art of reference are deemed most relevant to the allowed claim(s):
Muller (U.S. Pub. No. 20120039469 A1) is relevant as it describes a system and method for performing a secure transaction provided. In one embodiment, the method includes: reading data on a command token, reading data on a token; encrypting the token data with a key; encrypting an authentication data with a clear text token data; and transmitting the encrypted authentication data with the encrypted token data to a remote device.
Makhdumi (U.S. Pub. No. 10/586,227 B2) is relevant as it describes a system and method for generating Quick Response codes QR Codes for virtual wallet card-based transaction purchase notifications. Payment information and other data can also be provided based on location. A request for payment information can be received. A location can be determined, and a merchant associated with the location can also be determined. Payment information and/or VAS data can be selected based on the merchant and/or location, and can be provided for a payment transaction.
Lim (U.S. Pub. No. 2013/0023241 A1) is relevant as it authenticates a user using identifiers and authentication information provided and displayed by the mobile terminal and the service server to and on the user terminal, in conjunction with each other. Accordingly, unless an external intruder collects information necessary for authentication from the mobile terminal, the service server, and the user terminal in the same time span, the external intruder cannot perform authentication in place of a user. The present invention can be used to process authentication in portal sites, websites of financial institutions such as banks, personal blogs, homepages, and a variety of other websites using the Internet.
Sarir (U.S. Pat. No. 2019/0095990 A1) is relevant as it describes a system and method to securely communicate an order by efficiently invoking a program application on a computing device. The computing device may operate to receive and present a push notification, even while in a locked state, where the push notification requests input to initiate a performance of a task that is associated with an application defined by instructions stored on the computing device. The computing device receives input and initiates the performance of the task without fully loading the application into an operating memory. The input may initiate a communication of a message to a remote processing system to execute the order.
Lacoss-Arnold (U.S. Pub. No. 20170083985 A1) is relevant at least for describing a system and method for use in locating one or more merchant terminals based on transaction data associated with the terminals. One exemplary method generally includes accessing, by a computing device, transaction data for a transaction to a payment account between a merchant and a consumer at a merchant terminal where the transaction data includes a terminal ID for the merchant terminal, a merchant ID of the merchant, an acquirer ID for an acquirer associated with the merchant, and a temporal indicator. In addition, the method includes receiving, by the computing device, location data associated with the transaction, identifying, by the computing device, a location associated with the location data as a location of the merchant terminal, and assigning, by the computing device, a score to the identified location.
McCullagh (U.S. Pub. No. 2013/0031006 A1) is relevant as it describes a system and method for for enabling merchants to pass payment tokens, instead of actual payment information, to third party HOPs and SOPs. This, for example, enables a merchant to charge a consumer, such as on a recurring basis or for a one-off purchase, without having the consumer enter payment information each time and without the merchant actually having to handle payment information. As such, merchants can avoid costs and responsibilities associated with handling and storing consumer payment data, while at the same time it also gives merchants the benefit of engaging in purchase transactions with consumers without requiring that the consumers reenter payment data each time they want to make a purchase.

Accordingly, claims 1, 6, 9-14, 17-18, 23, 25-31, and 33-44 are allowed because the references individually and in combination, as discussed above, and being the closest prior art of record, fail to teach or render obvious the claim limitations.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20020017559 A1 to Mos. 
(2) U.S. Patent Application Publication US 20130282582 A1 to Pereira.
(3) U.S. Patent Application Publication US 20170083985 A1 to Lacoss-Arnold.
(4) U.S. Patent Application Publication US 20130031006 A1 to McCullagh.
(5) U.S. Patent No. US 7761381 B1 to Fitch. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694